Appeal by the defendant from a judgment of the County Court, Nassau County (Calabrese, J.), rendered August 27, 2001, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record reveals that the defendant’s plea was knowingly, intelligently, and voluntarily entered (see People v Harris, 61 NY2d 9). In addition, the defendant’s claim that he was denied the effective assistance of counsel is without merit (see People v Rivera, 71 NY2d 705; People v Baldi, 54 NY2d 137; People v *606Fiumefreddo, 188 AD2d 546, affd 82 NY2d 536). Florio, J.P., Friedmann, Adams and Crane, JJ., concur.